CONNOR, District Judge.
There appears to be no dispute in the facts disclosed in the pleadings and the pertinent question is whether the proposed intervener is entitled to any relief under Rule 24(a) (3), Fed.Rules Civ.Proc. 28 U.S.C.A. The sole issue is whether the levy which was concededly made was sufficient to entitle the government to the funds without further action thereon. It is my view that the United States, in dealing with an intangible, has done everything that was necessary and possible under its Notice of Levy. I am constrained to adopt the holding of United States v. Eiland, 4 Cir., 223 F.2d 118, for the purpose of acting on this petition and rule that the notice served on the debtor did, in fact, take into possession the funds sought. Such precluded any interest or right the petitioner could have in the pending action.
The petition to intervene is denied.